       Case: 3:18-cv-00952-jdp Document #: 4 Filed: 12/28/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


MARY TENAMORE,

                  Plaintiff,
                                                   Case No. 18-cv-952
            v.

TRAVEL MART, INC.,

                  Defendant.


           NOTICE OF VOLUNTARY DISMISSAL OF COMPLAINT
               PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)


      PLEASE TAKE NOTICE that Plaintiff, through her undersigned counsel and

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby

dismisses, without prejudice, and without payment of costs or fees, Plaintiff’s

Complaint against Defendant.


      Dated this 28th day of December, 2018.

                               Attorneys for the Plaintiff

                               By: /s/David C. Zoeller
                               David C. Zoeller, State Bar No. 1052017
                               Email: dzoeller@hq-law.com
                               Caitlin M. Madden, State Bar No. 1089238
                               Email: cmadden@hq-law.com
                               Hawks Quindel, S.C.
                               Post Office Box 2155
                               Madison, Wisconsin 53701-2155
                               Telephone: (608) 257-0040
                               Facsimile: (608) 256-0236
